Citation Nr: 0501503	
Decision Date: 01/19/05    Archive Date: 02/07/05

DOCKET NO.  03-22 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for right ear hearing 
loss disability.

2.  Entitlement to service connection for left ear hearing 
loss disability. 

3.  Entitlement to service connection for disability due to 
disease or injury manifested by neck pain involving C4-C6 
cervical spine region.

4.  Entitlement to service connection for disability due to 
disease or injury manifested by low back pain.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. M. Bechdolt, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1979 to June 
1982.  

This matter arose on appeal from a February 2003 rating 
decision issued by the Reno, Nevada, Department of Veterans 
Affairs (VA) Regional Office (RO).  A hearing was conducted 
before the undersigned Veterans' Law Judge (VLJ) in March 
2004.

The Board notes that the issue of whether new and material 
evidence has been received to reopen a previously disallowed 
claim is a material issue.  Before the Board may reopen such 
a claim, there must be a finding that new and material 
evidence has been presented.  See 38 U.S.C.A. § 5108; Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  In addition, 38 
U.S.C.A. § 7104 requires that each decision of the Board 
include a "written statement of the Board's findings and 
conclusions, and the reasons and bases for those findings and 
conclusions, on all material issues of fact and law presented 
on the record."  As such, the Board will consider the matter 
of whether new and material evidence has been received to 
reopen the claim for service connection for right ear hearing 
loss disability.

In the veteran's March 2004 hearing, he complained of ringing 
in his ears.  The Board refers this issue to the Agency of 
Original Jurisdiction (AOJ) for further development.

The issue of entitlement to service connection for disability 
due to disease or injury manifested by low back pain is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  A November 1983 rating decision denied service connection 
for right ear hearing loss disability.  The veteran was 
informed of the decision and of his appellate rights. 

2.  Since the November 1983 rating decision, additional 
evidence has been received which is new, relevant, and 
probative of the issue at hand.

3.  Right ear hearing loss disability was noted upon 
entrance, and the presumption of soundness is not applicable.

4.  Right ear hearing loss disability was aggravated during 
service.

5.  Left ear hearing loss disability is attributable to 
service. 

6.  The competent evidence of record does not establish a 
current cervical spine disability due to disease or injury.


CONCLUSIONS OF LAW

1.  The November 1983 rating decision denying service 
connection for right ear hearing loss disability is final.  
38 U.S.C.A. §7105 (West 2002).

2.  New and material evidence has been received to reopen the 
claim for service connection for right ear hearing loss 
disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2004). 

3.  Right ear hearing loss disability was aggravated during 
service.  38 U.S.C.A. § 1131, 1153 (West 2002); 38 C.F.R. § 
3.306 (2004).

4.  Left ear hearing loss disability was incurred in service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103A, 5103, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 
3.385 (2004).

5.  Disability due to disease or injury manifested by neck 
pain in the C4-C6 cervical spine region, was not incurred in 
or aggravated by service.  38 U.S.C.A. § 1131, 5103A, 5103, 
5107 (West 2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The new law eliminates the concept of a 
well-grounded claim, and redefines the obligations of the VA 
with respect to the duty to assist claimants in the 
development of their claims.  First, the VA has a duty to 
notify the appellant and representative, if represented, of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102, 5103.  Second, the VA 
has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A.  

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the application for compensation.  The appellant was provided 
adequate notice as to the evidence needed to substantiate his 
claim.  The Board concludes that the discussions in the 
rating decision, the statement of the case (SOC), and letters 
sent to the appellant informed him of the information and 
evidence needed to substantiate the claims and complied with 
the VA's notification requirements.  The communications, such 
as a VCAA letter from September 2002, explained the evidence 
needed to establish service connection for his various 
disabilities, what evidence was of record regarding his claim 
for compensation, and also requested that the veteran submit 
VA Form 21-4142, Authorization for Release of Information, to 
help obtain additional medical records which would 
substantiate his claim.  The letter described what evidence 
was to be provided by the appellant and what evidence the VA 
would attempt to obtain on his behalf.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The RO also supplied the appellant with the applicable 
regulations in the SOC issued in July 2003.  The basic 
elements for establishing service connection have remained 
unchanged despite the change in the law with respect to duty 
to assist and notification requirements.  The VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues of service connection for 
left and right ear hearing loss disabilities, as well as 
service connection for disability due to disease or injury 
manifested by neck pain in the C4-C6 cervical spine region, 
has been obtained.  The RO made appropriate efforts to 
attempt to obtain all relevant evidence identified by the 
appellant in regards to these claims.  The RO located the 
veteran's service medical records.  The RO requested the 
veteran's VAMC treatment records to include the time frame of 
the motor vehicle accident which occurred during service, but 
the VAMC responded that no records were on file for the 
veteran.  A VA audiological examination was conducted in 
January 2003.  For the foregoing reasons, the Board concludes 
that all reasonable efforts were made by the VA to obtain 
evidence necessary to substantiate these claims.  The Board 
finds that the evidence of record provides sufficient 
information to adequately evaluate these issues, and the 
Board is not aware of the existence of any additional 
relevant evidence which has not been obtained.  However, the 
Board does find that further assistance to the appellant with 
the development of evidence in regards to the claim for 
service connection for disability due to disease or injury 
manifested by low back pain is required.

II.  New and Material Evidence

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. §3.156(a).  According to the United States Court of 
Appeals for Veterans Claims (Court), when "new and material 
evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  See Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  
The Court has also recognized that pertinent VA law requires 
that in order to reopen a previously and finally disallowed 
claim, there must be new and material evidence presented or 
secured since the time that the claim was finally disallowed 
on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  In 
this case, the last final decision of record was the November 
1983 decision.

The applicable VA regulation defines new evidence as existing 
evidence not previously submitted to agency decisions makers.  
Material evidence is existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

Since the receipt of the veteran's application to reopen his 
claim for service connection, additional evidence has been 
received.  The new evidence of record consists of a January 
2003 VA audiological examination.  This evidence establishes 
a current disability of mild to moderately severe 
sensorineural right ear hearing loss.  In addition, the VA 
examiner attributed some of the veteran's hearing loss 
disability to noise exposure in service.

In reaching a determination on whether the claim should be 
reopened, the reason for the prior denial should be 
considered.  In essence, at the time of the prior denial,  
competent evidence established a right ear hearing loss 
disability that was determined to preexist service.  There 
was no competent evidence that established that right ear 
hearing loss disability was aggravated during service.  Since 
the prior decision, the veteran has submitted evidence 
establishing a current disability, a fact previously 
established, as well as evidence supporting the contention 
that right ear hearing loss disability was aggravated during 
service.  Thus, evidentiary defects of the prior final 
decision have been cured.  The veteran has submitted evidence 
which is new and material and raises a reasonable possibility 
of substantiating the claim.  See 38 C.F.R.  § 3.156(a).  
Therefore, the veteran's claim for service connection for 
right ear hearing loss disability is reopened.

III.	Service connection for right and left ear hearing 
loss disabilities

A.  Facts

The veteran asserts that service connection for right and 
left ear hearing loss disabilities is warranted due to his 
experiences in service.  The veteran's DD Form 214 notes his 
military occupational specialty (MOS) as a "utility 
helicopter repairer."

During his March 2004 hearing, the veteran recalled an 
incident in which he was on the firing range and someone 
fired an automatic machine gun a foot away from his left ear.  
He stated that he felt severe pain, severe headaches, and 
ringing in his ears for almost two weeks.  He noted that he 
was unable to hear out of his left ear for quite some time 
after the incident, and that he still has problems with 
hearing and ringing in his left ear.  

The veteran's entrance examination in June 1979 noted the 
following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
30
55
LEFT
5
0
5
20
25

At entrance, the veteran was referred for further examination 
due to right ear hearing loss.  Service medical records dated 
June 1979 noted that the veteran's right ear hearing at 4000 
Hertz was between 50 to 60 decibels.  Left ear hearing at 
4000 Hertz was between 20 to 30 decibels.  The examiner 
determined that the veteran's "pure tone hearing loss EPTS 
[existed prior to service]."  

The veteran's discharge examination in June 1982 noted the 
following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
30
55
LEFT
15
15
15
30
35

The examiner noted that the veteran had mild high-frequency 
sensorineural hearing loss in his right ear.  The veteran 
noted on his report of medical history at discharge that he 
had trouble hearing.

In January 2003, the veteran presented for a VA audiological 
examination.  The following pure tone thresholds, in 
decibels, were noted as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
20
65
65
LEFT
25
20
20
65
50

Speech discrimination scores under the Maryland CNC tests 
were noted as 60 percent for the right ear and 100 percent 
for the left ear.

The examiner diagnosed mild to moderate sensorineural hearing 
loss in the left ear and mild to moderately severe 
sensorineural hearing loss in the right ear.  Upon reviewing 
the claims file, the examiner assessed that "some hearing 
loss and tinnitus [are] both likely due to noise exposure in 
the military."

B.  Service connection for right ear hearing loss disability

A veteran is considered to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  See 38 U.S.C.A. §§ 1112, 1137; 
see also Wagner v. Principi, 370 F.3d 1089, 196 (Fed. Cir. 
2004) (requiring that VA show clear and unmistakable evidence 
of both a  preexisting condition and a lack of in-service 
aggravation to cover the presumption of soundness under 38 
U.S.C.A. §§ 1112, 1132); VAOPGCPREC 3-2003 (July 16, 2003).  
This presumption attaches only where there has been an 
induction examination in which the later complained-of 
disability was not detected.  38 C.F.R. § 3.3.04(b) 
(providing that the term "noted" denotes "only such 
conditions as are recorded in examination reports.").  See 
also Crowe v. Brown, 7 Vet. App. 238, 244 (1994) (maintaining 
that "noted" includes only those conditions that are 
recorded on the medical induction exam and not those 
statements of medical histories recorded at the time of the 
induction exam).   

The veteran's right ear hearing loss disability was noted 
upon entrance.  Service medical records at entrance noted a 
"pure tone hearing loss [that] EPTS [existed prior to 
service]."  The impairment reached the level of disability.  
38 C.F.R. § 3.385.  As such, the presumption of soundness is 
not applicable and the principles of aggravation as set forth 
in 38 U.S.C.A. § 1153 and 38 C.F.R. §3.306(b) will control.

As provided for under 38 U.S.C.A. §§ 1131, 1153, a 
preexisting injury or disease will be considered to have been 
aggravated by active military, naval, or air service, where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b).  

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board finds that the evidence supports granting service 
connection for right ear hearing loss disability.  The Board 
recognizes that upon separation from service, the veteran had 
experienced 10 and 15 decibel losses at the 1000 and 2000 
Hertz levels, respectively.  Significantly, the VA examiner, 
upon reviewing the veteran's claims file, noted that some of 
the veteran's hearing loss disability was attributable to 
noise exposure in service.  As no examiner has assessed that 
the veteran's right ear hearing loss disability has followed 
the natural progression of the disease, the Board finds that 
the veteran's right ear hearing loss disability was 
aggravated during service; service connection for such is 
warranted.

C.  Service connection for left ear hearing loss disability

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131.  Service connection may be granted for 
any disease diagnosed after service when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2003).

Service connection for an organic disease of the nervous 
system may be granted if it manifests to a compensable degree 
within one year of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 
3.309(a). 

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Entitlement to service connection for impaired hearing is 
subject to the requirements of 38 C.F.R. § 3.385, which 
states that impaired hearing will be considered a disability 
when:

auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition 
scores using the Maryland CNC Test are 
less than 94%.

This regulation defines hearing loss disability for VA 
compensation purposes.  See Hensley v. Brown, 5 Vet. App. 
155, 157 (1993) (noting that the threshold for normal hearing 
is from 0 to 20 dB and higher threshold levels indicate some 
degree of hearing loss).

The Board finds that the evidence supports granting service 
connection for left ear hearing loss disability.  The 
veteran's January 2003 audiological examination shows a 
current left ear hearing loss disability at 3000 and 4000 
Hertz.  See 38 C.F.R. § 3.385.  Service entrance and 
discharge examinations also indicate some degree of hearing 
loss during service in accordance with the standards set 
forth in Hensley, 5 Vet. App. at 157.  Significantly, the VA 
examiner has attributed some of the veteran's hearing loss to 
noise exposure during service.  As such, the Board finds that 
the evidence supports granting service connection for left 
ear hearing loss disability.

IV.  Service connection for disability due to disease 
or injury manifested by neck pain in the C4-C6 
cervical region

The veteran asserts that service connection for disability 
due to disease or injury manifested by neck pain in the C4-C6 
cervical spine region is warranted due to an injury incurred 
in service.  

The veteran reported in his March 2004 hearing that during 
his service, he was assigned temporarily to another unit for 
three months to assist with funeral escorts.  During one of 
the escorts, the veteran was involved in a motor vehicle 
accident.  He stated that the van in front of his unit hit a 
stalled vehicle at 60 to 70 miles per hour.  His van then hit 
the van in front, while the remaining van in the three-van 
escort, rear-ended his unit.  The veteran testified that he 
was a passenger in the back seat of the middle van.  On 
impact, the veteran recalled that he was crushed into his 
seat, while his knees went through the back of the seat in 
front of him.  He indicated that he was taken to the local 
VAMC by ambulance for treatment.  

The veteran's service medical records note that in August 
1981, the veteran presented for treatment resulting from a 
motor vehicle accident.  The emergency care record provided 
that the veteran was involved in a motor vehicle accident on 
the previous day, which resulted in injury to both the left 
and right knees as well as the left ankle.  The examiner 
stated that the x-rays taken at the VAMC the night before 
were negative.  The veteran's condition was described as 
"tender knees with minor abrasions," and the veteran was 
able to ambulate fairly well.  The examiner diagnosed a soft 
tissue injury to both knees and the left ankle.  The RO 
attempted to obtain the VAMC treatment records for this 
accident, but the VAMC responded that no records were on file 
for the veteran.

In early September 1981, the veteran presented complaining of 
knee pain due to his motor vehicle accident.  

The veteran noted on his report of medical history at 
discharge that he had recurrent back pain.  On the medical 
discharge examination, the examiner noted that the veteran 
had low back pain after doing isometrics.  The veteran did 
not complain of, nor did the examiner note, any problems with 
his neck.  The clinical evaluation for pertinent systems was 
left blank.

In May 1983, the veteran submitted an application for 
compensation.  The veteran indicated that he was treated 
during service for vision problems in his right eye and 
rhinitis.  The application does not reflect a claim for neck 
disability.

In June 1997, the veteran submitted an application for 
pension.  He noted a December 1990 spinal injury as the basis 
for his claim for non-service connected pension benefits.  
The veteran's representative explained in accompanying 
correspondence that the veteran had a spinal cord injury; he 
had not been able to work since December 1990; and he was 
receiving Social Security Disability benefits.  

In the veteran's July 2002 application for compensation and 
pension, claimed disabilities were noted as "neck, back, 
knee:  C1-C4-C6-C8, L4-L5."  He described his claimed 
disabilities as causing "severe lower back pain, neck pain, 
limited movement."

In August and September 2003, the veteran presented at the 
VAMC complaining of neck pain.  He reported problems 
swallowing and pain at the base of his neck, with tenderness 
on palpation.  The examiner noted that the veteran's neck was 
supple on examination.  He stated that the upper neck had no 
adenopathy or tenderness; however, the thyroid gland at the 
base of his neck was tender.  The examiner assessed that the 
veteran's symptoms were most likely due to thyroiditis.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131.  Service connection may be granted for 
any disease diagnosed after service when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2003).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board finds that the preponderance of the evidence is 
against granting service connection for disability due to 
disease or injury manifested by neck pain in the C4-C6 
cervical spine region.  

The Board recognizes that the veteran was injured in a motor 
vehicle accident in service.  The veteran's service medical 
records, including his discharge examination, however, are 
silent in regards to complaints of pain or treatment of the 
veteran's neck after the accident.  Significantly, these 
records indicate treatment for a soft tissue injury to both 
the right and left knees and the veteran's left ankle, not 
the neck region.  The Board recognizes that the veteran has 
attributed his disability due to disease or injury manifested 
by neck pain in the C4-C6 cervical spine region to the 
accident which occurred during service.  While the veteran is 
competent to describe his symptoms as experienced during 
service and post-service, competent medical evidence is 
required to establish a condition's diagnosis and etiology.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  Here, 
the service medical records do not corroborate the veteran's 
contentions that he sustained an injury to his neck in 
service.  In fact, they are silent for any complaints by the 
veteran of a neck injury.  The Board affords more probative 
value to the veteran's statements (or lack thereof) made in 
service contemporaneously with treatment in which the veteran 
complained of knee pain only, than to statements made nearly 
twenty-one years after the accident occurred describing such 
symptoms and in connection with a claim for monetary 
benefits.

The evidence of record also does not provide a diagnosis of a 
current disease or injury or disability involving the 
veteran's C4-C6 cervical spine region.  Rather, the VAMC 
treatment records report that the veteran's neck pain 
symptoms were due to thyroiditis.  Absent evidence 
establishing a present disability due to disease or injury in 
the C4-C6 cervical spine region, granting service connection 
for such is not warranted.  See Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992) (maintaining that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability," and holding that "in the absence of proof of a 
present disability[,] there can be no valid claim"); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  As 
there is no evidence of an injury or disease in service 
causing disability manifested by neck pain in the C4-C6 
cervical spine region, nor evidence of a current disability 
of such, the Board finds that the preponderance of the 
evidence is against granting service connection for 
disability due to disease or injury manifested by neck pain 
in the cervical spine region, and there is no doubt to be 
resolved.  See Gilbert, 1 Vet. App. 55.


ORDER

The request to reopen the claim for service connection for 
right ear hearing loss disability is granted, and service 
connection for such is granted.

Service connection for left ear hearing loss disability is 
granted.

Service connection for disability due to disease or injury 
manifested by neck pain in the C4-C6 cervical spine region is 
denied.




REMAND

The veteran asserts that service connection for disability 
due to disease or injury manifested by low back pain is 
warranted as a result of injuries sustained in a motor 
vehicle accident in service.  In addition, the veteran's 
service medical records indicate that the veteran presented 
in April 1982 complaining of low back pain lasting two 
months.  Upon discharge from service, the veteran noted 
recurrent back pain on his report of medical history, and the 
examiner indicated low back pain after isometrics, lasting 
two months.

In June 1997, the veteran submitted an application for 
pension.  He noted a December 1990 spinal injury as the basis 
for his claim for non-service connected pension benefits.  
The veteran's representative explained in accompanying 
correspondence that the veteran had a spinal cord injury; he 
had not been able to work since December 1990; and he was 
receiving Social Security Disability benefits.  In his July 
2002 application for compensation, the veteran also indicated 
that he was receiving Social Security disability benefits.  
The veteran's Social Security Administration records, 
however, are not on file and may be relevant to the issue at 
hand.

Additionally, the veteran was referred in February 2003 for a 
neurosurgical consult for further assessment of the condition 
of the veteran's lumbar spinal region.  The neurosurgical 
consultation is not of record and may be relevant to the 
issue at hand.

Accordingly, this issue is REMANDED to the AOJ for the 
following development:

1.  The AOJ should obtain the 
veteran's Social Security 
Administration records.

2.  The AOJ should obtain all 
pertinent VAMC treatment records, to 
include the neurosurgical 
consultation for the veteran's low 
back pain.

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board for further 
appellate review.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


